Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (6,258,087).
 	Regarding claim 2, Edwards provides a surgeon console (Figure 73, for example) comprising an input mechanism (422) configured to receive input corresponding to a command to deliver flux (e.g. power, fluid, etc.) from a flux supply unit and in response to the input to control the output of the parameter to control delivery of the flux (i.e. energy or fluid) from the flux supply unit.  There is also a graphical user interface (420) comprising setting information (452-460, for example) corresponding to the flux supply unit and a control feature (i.e. circuitry/processor) configured to change a control setting of the flux supply unit in response to an input at the control feature (i.e. pressing the buttons 422 sends a signal to change the control setting of the flux supply unit).
	Regarding claim 3, there is a touchscreen display configured to display the GUI.  Regarding claim 4, the input at the control feature comprises user contact with the touchscreen display (i.e. buttons 422).  Regarding claim 5, the GUI comprises separate display pods (452-462) configured to simultaneously display setting information of a plurality of flux units (e.g. power, fluid flow) including the flux supply unit.  Regarding claim 6, the GUI is configured to display a control window (452-462) comprising a control feature showing the units of the displayed parameter.  Regarding claim 7, the setting information comprises a display mode identification graphic indicating a mode and intensity graphic of the intensity of the mode (figure 73).  Regarding claim 8, the control feature (i.e. processor) allows for a selection of the flux type (e.g. power, coagulation level, flow rate) and a second control feature to change the flux supply setting (i.e. buttons 452-462).  Regarding claim 9, the display screen (420) displays the GUI (Figure 73).  Regarding claim 10, the display screen displays an image of the surgical site (466) during the procedure.  Regarding claim 11, the display screen displays the setting information of the flux supply unit in a border around the image of the surgical site (see parameters around the image of the probe).  Regarding claim 12, the display screen is configured to display second setting information (there are two parameters displayed around the probe) of a surgical instrument coupled to the flux supply within an image of the surgical site.
	Regarding claim 13, Edwards provides a system comprising a flux supply unit comprising a connector port coupled to a transmission conduit of a medical instrument (Figure 72A shows the unit 400 having ports 402,404) to supply flux (i.e. electrical energy and/or fluid) to the transmission conduit (i.e. catheter).  There is also a first control interface (foot pedal 416) configured to adjust a setting of the flux supply unit and a surgeon console (420) comprising a second control interface (422) configured to adjust the setting of the flux supply unit, the second control interface comprising a GUI.  
	Regarding claim 14, the surgeon console comprises a touchscreen display (Figure 73) configured to display the GUI.  Regarding claim 15, the second control interface (422) is configured to adjust the setting of the flux supply unit in response to user contact with the touchscreen display (i.e. buttons).  Regarding claims 16-23, see discussion of similar claims 5-12 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,806,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and recite the same general invention with only minor, obvious differences in the claimed limitations.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg et al (8,120,301), El-Galley et al (2011/0125149), Mohr et al (2010/0228249), Manzo et al (2008/0046122) and Rittman, III et al (6,575,969) disclose other systems that use a GUI to control the operation of one or more surgical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794